In a consolidated negligence action to recover damages for personal injuries, plaintiffs Keegan and Kennedy appeal from so much of a judgment of the Supreme Court, Queens County, entered November 13, 1969, upon -a special verdict of a jury at a trial of the issues of liability only, dismissing their complaint against defendants Conran and Finneran. Judgment reversed insofar as appealed from, on the facts, and, as between appellants and said defendants, action severed and new trial granted, with costs to appellants to abide the event. In our opinion, the jury’s finding that appellants were *856contributorily negligent was contrary to the weight of the evidence (see Burnell V. La Fountain, 6 A D 2d 586). Hopkins, Acting P. J., Shapiro, Christ, .Brennan and Benjamin, JJ., concur.